Title: [October 1768]
From: Washington, George
To: 




Octr. 1. Fox huntg. back of Mr. Barry’s with Mr. Robt. Alexander Mr. Manley & Captn. Posey. Started & catchd a bitch Fox. Mr. Stedlar came here in the Afternoon.
 


2. At home. Mr. Alexander went away before breakfast. Mr. Stedlar remd. all day.
 


3. Clear & pleasant with very little Wind. Rid to Muddy hole & Doeg Run. Miss Sally Carlyle came here.
 


4. Went into the Neck—& up the Creek after Blew Wings.
 


5. Went to Alexandria, after an early dinner to see a Ship (the Jenny) Launched but was disappointed & came home.
 


6. Went up again. Saw the Ship Launchd. Stayd all night to a Ball, & set up all Night.


   
   On this date GW lost 19s. at cards and paid 5s. for a play ticket for Jacky Custis (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277).



 


7. Came home in the Morning & remaind. Mr. Townd. Dade (of Chotk.) came here.

   
   
   This was probably Townshend (Townsend) Dade (d. 1781), originally of the Chotank area of Stafford County. He had by his first wife, Elizabeth Alexander Dade, five children who lived to adulthood, including Elizabeth Dade (b. 1734), who in 1751 married GW’s Chotank cousin Lawrence Washington (1728–c.1813). Dade next married Parthenia Alexander Massey, widow of Dade Massey, Jr. (died c.1734); she bore Dade at least three children, including a son named Townshend Dade (born c.1740). There were also several other Townshend Dades in the Chotank neighborhood at this time.



 


8. Went Fox huntg. (in the Neck) in the forenoon. Started but catchd nothing & in the Afternoon went up the Ck. after Blew Wings—killd 7 or 8.

 


9. At Home all day. Mr. Dade went away.
 


10. Rid to Muddy hole, Doeg Run, & the Mill. Captn. McCabe dind here.
 


11. At home all day alone.
 


12. Rid to Muddy hole, Doeg Run, & Mill in the forenoon. In the Afternoon went into the Neck.
 


13. Went a fox hunting and catchd a Bitch Fox after two hours chase.
 


14. Went into the Neck in the forenoon.
 


15. Went a hunting with Captn. Posey & Ld. Washington. Catchd a Bitch Fox after a chace of 1 Hour and 10 Minutes.
 


16. Went to Pohick Church. Dind at Captn. McCartys & came home at Night. Doctr. Rumney who came here last Night went away this Morning & Mr. Ramsay & Mr. Adams came here at Night.
 


17. At Home all day. Ramsay & Adams went home this Evening.
 


18. Rid to Muddy hole Doeg Run, & the Mill.
 


19. Set of on my Journey to Williamsburg & reachd Colo.
Henry Lees to Dinner.


   
   GW is beginning a multipurpose trip. Although the Assembly was not scheduled to meet, the General Court had begun its 24-day fall session, which would draw most of the merchants and many lawyers and planters to Williamsburg for both their public and private affairs. Virginia was also expecting the arrival in Williamsburg of a new governor; Norborne Berkeley, baron de Botetourt (c.1718–1770), was appointed 12 Aug. 1768 to be the royal governor of Virginia. Rather than sending a deputy to the colony, Botetourt chose to reside in Virginia and govern directly, thus becoming the first peer in 80 years to reside as governor in Virginia.



   
   Jacky Custis accompanied GW on this trip as far as Boucher’s school where he resumed his studies.



   
   Col. Henry Lee’s home, Leesylvania, was on the south side of Neabsco Creek near the Potomac River. Henry and his wife Lucy had eight children who lived to maturity, all of whom appear in the diaries.




 


20. Detaind there all day by Rain.


   
   GW today gave Jacky 11s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281).



 


21. Reachd Fredericksburg, found Warner Washington &ca. there.


   
   Warner Washington (1722–1790), of Gloucester County, was a son of John and Catherine Whiting Washington, and a first cousin to GW. Warner’s first wife, Elizabeth Macon Washington (c.1729–1763), of New Kent County, bore him one child who lived to maturity, Warner Washington, Jr. (1751–1829). In May 1764 Warner married Hannah Fairfax (1742–1808), daughter of William Fairfax of Belvoir, and by this date they had two children, Mildred Washington (b. 1766) and Hannah Washington (1767–1828). Warner was now in the process of moving his family from Gloucester County to settle in the Shenandoah Valley.



   
   While GW was in Fredericksburg, he paid 5s. to have his watch cleaned and 1s. 3d. for repair of his boots (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281).



 


22. Dined at Parkers Ordy. & lodgd at Mr. Benjn. Hubbards—Colo. Lewis also.


   
   In the 1760s William Parker, a planter and justice of the peace, operated an ordinary in his home in Caroline County (campbell [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 347, 413).



 


23. Dined at the Causey & got to Colo. Bassetts.


   
   Because the shores of the lower Pamunkey River were rather marshy, it was difficult to maintain convenient ferry landings. In 1749 Thomas Dansie, who had a wharf on the north, or King William, side of the Pamunkey, was authorized to build a “Causeway from the [south shore of the Pamunkey] River opposite to his said Wharf through the said Marsh to the High Land in the said County of New Kent” (winfree, 413). Five years later the General Assembly authorized Dansie to run a ferry between his wharf and the causeway landing at “the same rates as are by law now taken . . . at Claiborne’s Ferry,” and also directed New Kent County to build a road from the causeway to the main road leading to Claiborne’s ferry landing (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:427).


   
   
   Dansie’s ferry was not yet open in May 1755 when a northbound traveler recorded: “came to Claibornes about Twelve [o’clock]. Was an hour in passing here; by making a long slant up the River, upon the account of large marshes” (“Narrative of George Fisher,”“Narrative of George Fisher. Commencing with a Voyage from London, May, 1750, for Yorktown in Virginia and Ending in August, 1755, on His Return from Philadelphia to Williamsburg.” William and Mary Quarterly, 1st ser., 17 (1908–9): 100–139, 147–76. 165). The two ferries were so close to one another that travelers did not always bother to differentiate one from the other. Thus, although GW here records his dining at the causeway, he noted in his ledger that his dinner expenses and ferriages today were at Claiborne’s (Va. Gaz., 24 July 1752; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281).



 


24. Dined at Josh. Valentine’s sent Chair’s & Horses over James River & lodgd in Wmsburg. ourselves.


   
   Lower down the James River the 50-gun ship of the line of the Royal Navy, H.M.S. Rippon, was dropping anchor. On board was Virginia’s new governor,

whose pedigree had been printed earlier that month for the elucidation of all interested Virginians: “norborne berkeley, Lord Botetourt, Lord Lieutenant and Custos Rotulorum of the county of Gloucester, Lord Lieutenant of the cities of Bristol and Gloucester, Constable of St. Briavel’s castle, Colonel of the South battalion of the Gloucestershire militia, L.L.D. . . . His Lordship claiming the barony of Botetourt from the Lord Botetourt, High Admiral of England, and constable of St. Briavel’s castle, in the time of Edward I, and III, after a solemn hearing of his claim in the House of Peers, had the title adjudged and confirmed to him in 1764, and accordingly took his seat in the House, next to Lord Dacre, being the 5th Baron of England. . . . His Majesty has since appointed him one of the Lords of the Bedchamber” (Va. Gaz., P&D, 6 Oct. 1768).



 


25. Crossd James River & by Rain was forcd to lodge at one Captn. Stowe’s.


   
   GW crossed at Hog Island, about six miles south of Williamsburg (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281). Captain Stowe may have been Joseph Stowe, a ship captain who sailed out of Virginia in the wine trade (Va. Gaz., 24–31 Aug. 1739, and P&D, 29 Sept. 1768).



 


26. Breakfasted in Suffolk. Dined & lodgd in the Dismal Swamp at Jno. Washington’s.

   
   
   Suffolk, a small port town established on the east side of the Nansemond River in 1742, was the principal shipping outlet for products of the Dismal Swamp: rice, shingles, and naval stores. John Washington was Lund Washington’s brother John (1740–1777), who acted as manager of the Dismal Swamp Company before the Revolution (Va. Mag., 26:419–20). On this trip GW opened an account with John Washington of Suffolk, buying 14,000 shingles, 4 pairs of shoes, and 2 barrels of crab-apple cider (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281, 282).



   
   For GW’s interest in the Dismal Swamp, see the diary for 15 Oct. 1763.



 


27. Went up to our Plantation at Norfleet’s in Carolina & returnd in the Aftern.
 


28. Went into the Pond with Colo. Lewis Majr. Riddick & Jno. Washington & at Night went to the Majrs.


   
   the pond: Lake Drummond.



 


29. Got to Smithfield in return to Wmsburg.
 


30. Set out early, breakfasted at Hog Island and dined in Wms.


   
   GW returned to a capital in thrall over the presence of a peer of the realm: Lord Botetourt, who had arrived in the city four days before. Writing to Lord Hillsborough, Botetourt later described his reception: “Colonel Cary finding

me eagerly bent upon being at Williamsburg that night, immediately order’d his Chariot and convey’d me within four miles of the City, where I was met by Mr. Secretary Nelson and his Brother; at the Capitol we found the Council and all the Gentlemen of Williamsburg assembled to receive us. I was immediately conducted to the Council Chamber; and after my Commissions were read took the oaths and swore in the Council” (1 Nov. 1768, P.R.O., C.O.5/1346, f. 103).



   
   GW lodged at Mrs. Campbell’s tavern.



 


31. Dined at the Mayor’s. Ent[ertaine]d at the Govr. in Ditto.


   
   Colonial Virginia had a number of towns, such as Alexandria, that had a board of trustees with very limited powers. Two colonial towns, however, were incorporated in the eighteenth century: the Borough of Norfolk (1736) and the City of Williamsburg (1722). Under such a charter, the city gained governmental powers comparable to those of a county court, including a city hustings court and the right to one representative in the House of Burgesses. The city government consisted of a board of 6 aldermen, a 12-member common council, a recorder, and a mayor, the last of whom was elected from among the aldermen on 30 Nov. of each year. James Cocke, a prominent merchant, was mayor for 1767–68, and 1772–73. Cocke’s home was about a block west of the Governor’s Palace (walkerLeola O. Walker. “Officials in the City Government of Colonial Williamsburg.” Virginia Magazine of History and Biography 75 (1967): 35–51., 36, 49).



   
   In a session held the previous spring, which GW had not attended, the Virginia House of Burgesses had unanimously resolved to endorse a Massachusetts protest of the Townshend Acts by which Parliament, beginning late in 1767, imposed duties on certain British exports to the colonies: tea, glass, lead, paints, and some types of paper. Denying Parliament’s right to levy such duties without consent of the colonists, the burgesses had petitioned both houses of Parliament and the king for repeal of the acts and had hinted that there would be a boycott of British goods into Virginia if their request was denied. The new governor was especially instructed by the king in Council to “converse with, the members of our . . . council [in Virginia], separately and personally, as also with the principal persons of influence . . . and endeavor to lead them . . . to disclaim the erroneous and dangerous principles which they appear to have adopted.” The ship Rippon was to remain to assist Botetourt, including the ferrying from Boston of British troops, in case Botetourt encountered any “sudden commotion of the populace” (labaree [1]Leonard Woods Labaree, ed. Royal Instructions to British Colonial Governors, 1670–1776. 2 vols. 1935. Reprint. New York, 1967., 1:364–65; Lord Hillsborough to the Lords of Admiralty, 28 July 1768, P.R.O., C.O.5/1346, f. 75).



